              UNITED STATES DISTRICT COURT
                 DISTRICT OF NEW JERSEY


t.ThIITED STATES of AMERICA
                                                CR.    18   -   642(PGS)



      V.
                                                ORDER

ALIX BINOT




      The financial inability of the defendant to retain counsel

having been established by the Court, and the defendant not having

waived the appointment of counsel.

                           8th,
           It is on this          day of November 2018,



      0 R D E R E D that Federal Public Defender

BRIAN REILLY, AFPD for the District of New Jersey,                is hereby

appointed to represent said defendant in this cause until further

order of the Court.




                                            PETER G.    SHERIDAN,     U.S.D.J.

cc:   Petitioner
      Federal Public Defender
